Citation Nr: 1113575	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-19 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel

INTRODUCTION

The Veteran had active service from February 1942 to November 1945.  He died in November 2007.  The appellant is his widow.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2008 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  During the Veteran's lifetime service connection was established for malaria.

2.  The Veteran died in November 2007 from pulmonary edema due to or as a consequence of congestive heart failure and acute renal failure, initially demonstrated years after service, and not shown by competent clinical or lay evidence to be related to active service, or a service-connected disability.

3.  The Veteran's cause of death is not shown to be proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of VA fault, and is not the result of an event that was not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, or contribute substantially or materially, to the Veteran's death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§§ 3.310, 3.312 (2010).

2.  The criteria for entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1151 have not been met. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) . The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim. As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Upon receipt of an application for "service connection," therefore, the VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The record shows that in January 2008 the agency of original jurisdiction (AOJ), prior to the initial adjudication of the claim, issued a letter to the appellant that 
informed her of what evidence was required to substantiate a claim of entitlement to service connection for the cause of the Veteran's death and a claim for DIC benefits under the provisions of U.S.C.A. § 1151 and also informed her of her and VA's respective duties for obtaining evidence.  The Board observes that the aforementioned letter did not provide the appellant with notice of the type of evidence necessary to establish an effective date for the issue on appeal.  However, despite the inadequate notice provided to the appellant on this latter element, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  In this regard, as the Board concludes below that the preponderance of the evidence is against the appellant's claims, any questions as to the appropriate effective date to be assigned are rendered moot.

In Hupp v. Nicholson, 21 Vet App 342 (2007) the Court expanded the Veterans Claims Assistance Act of 2000 (VCAA) notice requirements for a DIC claim.  The Court held that, when adjudicating a claim for DIC, VA must perform a different analysis depending upon whether a veteran was service-connected for a disability during his or her lifetime.  The Court concluded that, in general, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service- connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  In addition, the Court found in Hupp that the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  While VA is not required to assess the weight, sufficiency, credibility, or probative value of any assertion made in the claimant's application for benefits, the Court held in Hupp that the section 5103(a) notice letter should be "tailored" and must respond to the particulars of the application submitted. 

In this case, in light of the Hupp decision, the January 2008 VCAA notification issued to the appellant is insufficient because she was not informed of any disabilities for which service connection had been established during the Veteran's lifetime.  In Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007), it was held that any VCAA notice error is presumed prejudicial and that it is VA's burden to rebut the presumption.  In Sanders, the Federal circuit stated that all VCAA notice errors are presumed prejudicial and require reversal unless the VA can show that the error did not affect the essential fairness of the adjudication.  Here, the Board finds that the errors outlined above did not affect the essential fairness of the adjudication.  In this regard, the Board finds that the purpose of the notice was not frustrated in this case because the May 2009 Statement of the Case issued to the appellant and her representative informed the appellant and her representative that during his lifetime, the Veteran was service-connected for malaria.  Hence, the Board finds that any defect was cured by actual knowledge on the part of the claimant of what was needed to substantiate the claim and that further development with regard to VA's duty to notify under VCAA would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991).

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, VA in-patient and out-patient treatment records, as well as a VA medical opinion.  Additionally, the claims file contains the appellant's own statements in support of her claims.  The Board has carefully reviewed such statements and concludes that she has not identified further evidence not already of record. The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claims.

The record shows that the RO obtained a VA medical opinion in May 2008 with respect to the appellant's claim for DIC benefits under the provisions of 38 U.S.C.A. § 1151.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate, as it was predicated on a reading of the Veteran's claims file and medical records.  The examiner considered all of the pertinent evidence of record, to include the statements of the appellant, and provided a well-supported rationale for the opinion offered. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2010); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

With respect to the appellant's cause of death claim, the Board acknowledges that VA has not obtained a medical opinion.  In this regard, VA has a duty to provide a VA examination expressing an opinion when the record lacks sufficient evidence to decide the veteran's claim, but contains evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Nevertheless, the Board finds that this case does not require a medical opinion.  As discussed below, there is no medical evidence indicating that that a service-connected disability caused or substantially or materially contributed to the Veteran's death.  The Board recognizes that McLendon held that this element establishes a low threshold, and that a VA examination can be required based on medical evidence which suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits.  However, even considering the low threshold established here, none of the medical evidence of record in this case contains any indication that a service-connected disability caused or substantially or materially contributed to the Veteran's death.  Therefore, a remand in order to obtain an opinion regarding this issue is not required under McLendon. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.

Legal Criteria and Analysis

1.  Cause of Death

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Disability which is proximately due to, or aggravated by, a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2010).

To establish service connection for the cause of the veteran's death, the evidence must show that disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death. For the service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal relationship.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2010).

The appellant asserts that service connection is warranted for the cause of the Veteran's death.  The Veteran's November 2007 death certificate shows that the immediate cause of his death was pulmonary edema, which was due to or as a consequence of congestive heart failure and acute renal failure.

In this case, it is not disputed that the Veteran was service-connected for malaria.  However, it has not been contended, and there is no competent clinical evidence of record that establishes, that the fatal pulmonary edema, congestive heart failure, or renal failure were caused by, contributed to, or hastened by, the Veteran's service-connected malaria.  Therefore, in the absence of any competent evidence to the contrary, the Board must conclude that the Veteran's service-connected malaria did not cause or substantially or materially contribute to the Veteran's death.

Additionally, the appellant has not contended and the evidence of record does not demonstrate that the Veteran's death from pulmonary edema, congestive heart failure, or renal failure was incurred in or aggravated by any incident of the Veteran's service.  Indeed, the Veteran's service treatment records do not show that the Veteran ever complained of, was diagnosed with, or treated for a pulmonary, cardiovascular, or kidney disability.  Additionally, the Veteran's November 1945 discharge examination report shows that his cardiovascular system, lungs, and genitourinary system were all normal.  Moreover, the first evidence of record of pulmonary edema, congestive heart failure, or renal failure was in 2007, many years after the Veteran's November 1945 discharge from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition).  Thus, the Board finds that the evidence does not establish service connection for the principal cause of death.  Additionally, because the lay and medical evidence of record fails to establish that the Veteran's congestive heart failure manifested within one year of his discharge from service, the Board finds that there is no basis for a grant of presumptive service connection.  See 38 C.F.R. §§ 3.307, 3.309 (2010). 

The Board acknowledges the appellant's contentions that the Veteran's death from pulmonary edema/congestive heart failure was due to his having an adverse reaction to morphine, which the Veteran had been allergic to since he was in the military  However, the Veteran's service treatment records do not show that he had allergy to morphine.  The Veteran's post-service treatment records also do not show that he had an allergy to morphine.  Indeed, an October 28, 2007, VA initial nurse assessment record as well as a November 4, 2007, VA urology consult record lists his allergies as penicillin, codeine, novocaine, procaine, and lorsartan.  At no point was morphine listed as an allergy.  Additionally, although November 6, 2007, VA treatment records show that the Veteran was given morphine during his chemotherapy, the record does not show that the Veteran had an allergic reaction to it.  Indeed, the record shows that he tolerated the injection of the morphine well and that he did not get any relief from it.  Significantly, a November 8, 2007, VA treatment record entitled "Adverse React/Allergy" shows that the Veteran had a reaction to Cytoxan, which the Board notes, is not morphine, but rather a drug used to treat cancer.

The only evidence that supports the appellant's claim for entitlement to service connection for the cause of the Veteran's death is her own statements.  Although a lay person may be competent to report a diagnosis or etiology of a disability, the cause of death, which is typically determined by a medical physician, is not, in the Board's opinion, the type of disorder which is susceptible to a lay etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  There is no evidence the appellant has medical training or is competent to report on the cause of the Veteran's death.  Further, the Board finds that the appellant's statements regarding the Veteran's allergy to morphine are contradicted by objective evidence of record.  In this regard, the Veteran's service treatment records (indicating no morphine allergy during service), post-service medical records (failing to show an allergy or adverse reaction to morphine) and the lack of probative medical evidence linking the Veteran's death in any way to an allergy to morphine use outweigh the appellant's contentions.  Thus, the Board finds that her statements do not establish the required evidence needed, that is, a nexus between the Veteran's service-connected malaria and/or any other incident of his service and his death.  As such, the Board finds the appellant's lay assertions in this regard to be less than credible.  Therefore, the Board finds that the negative evidence of record is of greater probative value than the statements of the appellant and, thus, will be given more probative weight.

The Board notes that the appellant has been accorded ample opportunity to furnish medical and other evidence in support of her claim; she has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is a claimant's responsibility to support a claim for VA benefits).

In conclusion, the Board finds that the competent evidence of record fails to establish that the cause of the Veteran's death was due to the Veteran's service-connected malaria or any other incident of the Veteran's service.  Although, the Board is sympathetic to the appellant on the loss of her husband, and grateful for his service to this nation, the preponderance of the evidence is against a favorable decision for her claim.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002) and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application.  Accordingly, the appellant's claim for service connection for the cause of the Veteran's death is denied.

2.  Dependency and Indemnity Compensation Under 38 U.S.C.A. § 1151

Compensation shall be awarded for a qualifying additional disability or death in the same manner as if such additional disability or death was service-connected.  For purposes of this section, a disability or death is a qualifying additional disability if the disability or death was not the result of the Veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran died does not establish cause.  38 C.F.R. § 3.361(c)(1) (2010).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2) (2010).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's death and VA failed to exercise the degree of care that would be expected of a reasonable healthcare provider; or VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1) (2010).  Whether the proximate cause of a Veteran's death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable healthcare provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable healthcare provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. 
§ 3.361(d)(2) (2010).

The appellant has set forth two different theories as to why she believes that VA is at fault in causing the Veteran's death.  As noted above, the Veteran's November 2007 death certificate shows that the immediate cause of his death was pulmonary edema and that congestive heart failure and acute renal failure were other conditions that led to the immediate cause of death.  

The appellant's first contention is that the Veteran was diagnosed at a VA facility with having non-Hodgkin's lymphoma in 2002, but that VA physicians failed to treat him for it until 2007.   However, the Board finds that such contention is without merit.   In this regard, the record demonstrates that the Veteran sought treatment at the St. Louis VA Medical Center between February 2002 and April 2002.  Yet, none of the available treatment records show that the Veteran was ever diagnosed with non-Hodgkin's lymphoma during such time.  Rather, such records show that the Veteran was diagnosed with heart failure, congestive heart failure, coronary artery disease, hypertension, dyslipidemia, chronic renal insufficiency, urinary tract infection, diabetes mellitus, and pneumonia.  Additionally, although a February 25, 2002, VA radiology report shows a clinical history of a "concern for carcinoma or TB," there is no indication from such record or any other VA record that non-Hodgkin's lymphoma was, in fact, the carcinoma of concern.  The Board notes that it cannot and will not speculate as to the exact type of carcinoma that was "of concern."  Further, subsequent VA radiology reports dated in March 2002, April 2002, and May 2002 fail to show that the Veteran was diagnosed with non-Hodgkin's lymphoma.  

Moreover, although an October 28, 2007, treatment record entitled "Medicine History and Physical" shows that the Veteran indicated that he had been followed by his primary care physician since July for elevated white blood cell counts, there is no evidence that the Veteran informed VA or sought treatment by VA in July 2007 for his symptomatology.  Rather, in reviewing the record, the Board observes that the first evidence of non-Hodgkin's lymphoma in VA treatment records was on October 28, 2007, when the Veteran presented to the St. Louis VAMC emergency department with complaints of increased edema to his abdomen and lower extremities for the past two weeks, which was increasing daily.  After an examination, that included laboratory testing and a chest x-ray which found that the Veteran had moderate pulmonary edema, the examiner's assessment, in part, was that the Veteran had leukocytosis.  The examiner noted that although the peripheral smear was of poor quality, atypical lymph nodes were seen and that there was a concern for chronic lymphocytic leukemia.  On October 29, 2007, a VA hematology/oncology physician, based on findings, impressions, and plans outlined by another VA physician, wrote that he believed the Veteran had a non-Hodgkin's lymphoma.  Additional treatment records dated between October 30, 2007 and November 1, 2007 also show that VA examiners believed that had free mantle lymphoma, but were waiting for pathology results for a precise diagnosis.  The record shows that the first definitive assessment and/or diagnosis of lymphoma by VA physicians was on November 2, 2007.  Thereafter, a November 2, 2007 VA chemotherapy provider plan of care shows that the Veteran was to start chemotherapy on November 5, 2007.  However, November 5, 2007 and November 6, 2007 VA treatment records show that the Veteran did not actually begin his treatment until November 6, 2007.

Based on the aforementioned clinical findings of record, the Board finds that there is no evidence that the Veteran was diagnosed with non-Hodgkin's lymphoma in 2002 or that VA refused treatment of such condition at that time.  Rather, the evidence shows that the Veteran was first diagnosed with non-Hodgkin's lymphoma on November 2, 2007, and that treatment (i.e. chemotherapy) began on November 6, 2007, soon after his initial diagnosis.  The Board acknowledges the appellant's assertions that VA failed to timely diagnosis and treat the Veteran's non-Hodgkin's lymphoma.  However, medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Board has given weight as to the appellant's observations and information provided about her husband's death.  However, the appellant has not reported any observable negligent treatment, and she is not competent to state that the Veteran's non-Hodgkin lymphoma was present prior to the initial diagnosis of such disease in November 2007 or that the VA failed to provide appropriate treatment or diagnosis for the condition that time, as such requires medical expertise.  As such, the Board finds the appellant's lay assertions in this regard to be less than credible.  Therefore, the Board finds that the negative evidence of record is of greater probative value than the statements of the appellant and, thus, will be given more probative weight.  Consequently, in the absence of any evidence to the contrary, the Board must conclude that the preponderance of the evidence is against a finding that VA failed to timely diagnosis and/or treat the Veteran's non-Hodgkin's lymphoma. 

The appellant's second contention is that the Veteran's November 2007 death while at the St. Louis VA Medical Center was due to his having received an overdose of chemotherapy to treat his non-Hodgkin's lymphoma, which caused an adverse reaction which led to his pulmonary edema as a consequence of congestive heart failure.  However, the Board again finds that such contention is without merit.   

As noted above, the record shows that the Veteran began receiving chemotherapy (including with the drugs of Rituximab, Cytoxan, and Vincristine) to treat his non-Hodgkin's lymphoma on November 6, 2007.  A November 8, 2007, VA treatment record shows that the Veteran had an adverse reaction/allergy to the Cytoxan.  However, the clinical evidence of record does not show that the Veteran's chemotherapy treatment caused his death.

In this regard, a May 2008 VA examination report shows that an examiner, after reviewing the Veteran's claim file, noted that the Veteran was diagnosed with non-Hodgkin's lymphoma called mantle cell lymphoma, which is commonly, as was in the Veteran's case, an aggressive cancer.  According the VA examiner:

[The Veteran] had advanced disease as evidenced by lymph node involvement above and below the diaphragm as well as massively enlarged lymph nodes due to cancer.  In the abdomen, the lymph nodes were enlarged enough to partially obstruct the kidney.  The only reasonable treatment for this lymphoma in this situation was chemotherapy.  This particular lymphoma may respond quickly to chemotherapy, however, the rapid response may lead to a condition known as rapid tumor lysis syndrome.  In the rapid tumor lysis syndrome the serum uric acid increases which may lead to renal failure, acidosis, cardiac arrest, respiratory failure, or acute gouty arthritis.  Prophylactic treatment, before chemotherapy, consisting of hydration and medication to prevent the uric acid increase decreases the chance for consequences of the rapid tumor lysis syndrome to occur.  In their discussion with the family, the medical oncology team originally planned to divide [the Veteran's] chemotherapy into two sessions within the same week.  The decision was made to give the [V]eteran the full, regular dose of chemotherapy on one day when the Veteran appeared to be more capable of tolerating chemotherapy.

The examiner also noted that free mantle cell lymphoma is not curable and that in numerous studies no one particular chemotherapy regimen is superior to another.  The examiner further concluded that with regard to the management of the Veteran, the Veteran's diagnosis was correct and that he was appropriately treated to prevent the rapid tumor lysis syndrome with intravenous fluids, sodium bicarbonate, allopurionol, and rasburicase.  However, according to the examiner, despite attempts to prevent the rapid tumor lysis syndrome, the syndrome still occurred.  He also indicated that:

The dose of chemotherapy given was standard treatment.  Dividing the dose of chemotherapy into 2 doses is not standard of care and would not have prevented [the Veteran's] rapid tumor lysis syndrome.  Once the rapid tumor lysis developed, the management of that was appropriate.  The presence of a nonfunctioning kidney on the right and a partially obstructed kidney on the left would not preclude the treatment.  I find no deviations from the standard of care for this [V]eteran.

The Board finds that the aforementioned VA opinion, in which the examiner provided a detailed rationale for his conclusions, to be highly competent and probative with respect to whether there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part during the Veteran's treatment and hospitalization at the St. Louis VAMC between October 2007 and November 2007. 

The only evidence that the appellant has provided in support of her claim is her own lay statements.  The Board notes that the appellant has been accorded ample opportunity to furnish medical and other evidence in support of her claim; she has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is a claimant's responsibility to support a claim for VA benefits).  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Board has given weight as to the appellant's observations and information provided about her husband's death.  However, the appellant has not reported any observable negligent treatment and she is not competent to state that VA failed to provide appropriate treatment during the Veteran's hospitalization between October 2007 and November 2007, as such requires medical expertise.  As such, the Board finds the appellant's lay assertions in this regard to be less than credible.  Therefore, the Board finds that the May 2008 VA opinion is of greater probative value than the statements of the appellant and, thus, will be given more probative weight.  

Therefore, in the absence of any evidence to the contrary, the Board finds that the preponderance of the evidence is against a finding that the Veteran's November 2007 death from pulmonary edema, congestive heart failure, and acute renal failure was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part during his treatment.  

In conclusion, the Board finds that the competent evidence of record fails to establish that the Veteran's November 2007 death was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault of  VA.  Although, the Board is sympathetic to the appellant on the loss of her husband, and grateful for his service to this nation, the preponderance of the evidence is against a favorable decision for her claim.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002) and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application.  Accordingly, the appellant's claim for benefits under the provisions of 38 U.S.C.A. § 1151 is denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to dependency and indemnity compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1151 is denied.


____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


